Citation Nr: 0918669	
Decision Date: 05/19/09    Archive Date: 05/26/09

DOCKET NO.  07-07 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for a lumbosacral 
strain.

2.  Entitlement to service connection for a bilateral hip 
disorder.

3.  Entitlement to service connection for a right knee 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

W.T. Snyder


INTRODUCTION

The appellant served on active duty from June to October 
1990.  Afterwards he was a member of the West Virginia 
(WVARNG) and Ohio Army National Guard (OHARNG), where he 
performed periods of active duty for training an inactive 
duty for training.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a May 2005 rating decision by the Regional Office (RO) 
of the Department of Veterans Affairs (VA) in Charleston, 
West Virginia.

The appellant appeared at a Board hearing via video 
conference in February 2009 before the undersigned Veterans 
Law Judge.  A transcript of the hearing testimony is 
associated with the claims file.  The undersigned held open 
the record of the hearing so the appellant could submit 
additional evidence under a waiver of initial RO review and 
consideration.  He did in fact submit additional evidence.  
In light of the waiver, the Board may properly consider the 
evidence in this decision without the necessity for a remand.  
See 38 C.F.R. § 20.1304 (2008).


FINDINGS OF FACT

1.  The preponderance of the probative evidence indicates 
that a lumbosacral strain is not related to an in-service 
disease or injury.

2.  The preponderance of the probative evidence indicates 
that a bilateral hip disorder is not related to an in-service 
disease or injury.

3.  The preponderance of the probative evidence indicates 
that a right knee disorder is not related to an in-service 
disease or injury.


CONCLUSIONS OF LAW

1.  A chronic lumbosacral strain was not incurred in or 
aggravated during active duty for training or inactive duty 
for training.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131, 5103, 
5103A, 5107(b) (West 2002 and Supp. 2008); 38 C.F.R. §§ 
3.1(k), 3.6(a),(c)(3), (e), 3.102, 3.303 (2008).

2.  A bilateral hip disorder was not incurred in or 
aggravated during active duty for training or inactive duty 
for training.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131, 5103, 
5103A, 5107(b); 38 C.F.R. §§ 3.1(k), 3.6(a),(c)(3), 
(e), 3.102, 3.303.

3.  A right knee disorder was not incurred in or aggravated 
during active duty for training or inactive duty for 
training.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131, 5103, 
5103A, 5107(b); 38 C.F.R. §§ 3.1(k), 3.6(a),(c)(3), 
(e), 3.102, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126, have been met.  There is 
no issue as to providing an appropriate application form or 
completeness of the application.  VA notified the appellant 
in October 2003 of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant and 
what part VA will attempt to obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The RO's failure to provide the appellant notice of how 
disability ratings and effective dates are determined is not 
prejudicial in light of the decision reached below.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

VA has fulfilled its duty to assist the appellant in 
obtaining identified and available evidence needed to 
substantiate a claim, and as warranted by law, affording VA 
examinations.  The appellant noted at the hearing that he 
received benefits administered by the Social Security 
Administration.  An August 2004 VA computer screen image, 
however, notes his claim for benefits was denied by that 
agency.  Further, in response to the RO's request for any 
records associated with the appellant's application for 
benefits, the Social Security Administration replied in June 
2008 that no records associated with the appellant could be 
located.  Thus, the Board finds all reasonable efforts were 
expended by the RO to obtain any relevant records from the 
Social Security Administration.

The Board also notes the March 2005 examination did not 
address the etiology of the appellant's hip disorder.  Under 
the VCAA, VA is obliged to provide an examination when the 
record contains competent evidence that: 1) the claimant has 
a current disability or signs and symptoms of a current 
disability; 2) the record indicates that the disability or 
signs and symptoms of disability may be associated with 
active service; and, 3) the record does not contain 
sufficient information to make a decision on the claim.  38 
U.S.C.A. § 5103A(d).  (Emphasis added)  The evidence of a 
link between current disability and service must be 
competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).  The threshold for the duty to get an examination is 
rather low.   McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Applying the factors noted above, the Board finds the need 
for an examination of the hips was not triggered.  Medical 
evidence of record notes the possibility of early myositis 
ossificans of the right hip, and the appellant noted at the 
hearing he experienced hip pain.  There is no competent 
evidence, however, that any hip disorder is associated with 
active or inactive duty for training.  While the appellant 
noted that he believes his hip pain is connected with a 1992 
accident, he is not competent to render that opinion, as 
there is no evidence he has the requisite medical training to 
render such an opinion.  See 38 C.F.R. § 3.159(a).  Moreover, 
the Board finds there is in fact sufficient information to 
decide the issue.  Thus, the absence of an examination of the 
hips was not a failure by VA to assist the appellant with the 
development of his claim.  See 38 C.F.R. § 3.159(c)(4).

While he may not have received full notice prior to the 
initial decision, after notice was provided, the appellant 
was afforded a meaningful opportunity to participate in the 
adjudication of the claims.  See Washington v. Nicholson, 21 
Vet. App. 191 (2007).  Further, the claims were reviewed on a 
de novo basis following receipt of additional evidence, as 
noted in the supplemental statement of the case.  The 
appellant was provided the opportunity to present pertinent 
evidence and testimony.  In sum, there is no evidence of any 
VA error in notifying or assisting the appellant that 
reasonably affects the fairness of this adjudication.  See 
38 C.F.R. § 3.159(c).

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by an appellant or 
obtained on his/her behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Governing Law and Regulation

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Active military service includes active duty, any period of 
active duty for training  during which the individual 
concerned was disabled from a disease or injury incurred or 
aggravated in line of duty, and any period of inactive duty 
for training  during which the individual concerned was 
disabled from an injury incurred or aggravated in line of 
duty or from an acute myocardial infarction, a cardiac 
arrest, or a cerebrovascular accident which occurred during 
such training.  38 C.F.R. § 3.6(a).  Service connection on a 
presumptive basis is not available where the only service 
performed is active duty for training or inactive duty for 
training.  Biggins v. Derwinski, 1 Vet. App. at 476-78.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Analysis

There is no issue of whether there was an in-service incident 
as concerns the right knee and low back.  The salient issue 
for resolution is whether there are currently diagnosed 
chronic residuals of the in-service incidents.  The 
preponderance of the evidence indicates there are none.

Service treatment records note that the appellant twisted his 
knee in mid-July 1990 during physical training.  The initial 
assessment was a possible medial meniscal tear.  An 
orthopedic work-up about a week later noted continued pain, 
but no swelling, effusion, or instability.  The impression 
was a Grade II sprain of the right anterior cruciate 
ligament, and the appellant was placed on a regimen of 
physical therapy exercises.  A sick slip issued approximately 
a week later noted the appellant had a serious tear of the 
ligaments, he needed surgery, but surgery could wait until 
after completion of advanced infantry training.  A brace was 
issued, and he would be allowed to climb and walk at his own 
pace.

Another consult was requested near the end of July 1990, and 
it noted the appellant could not complete his training and, 
if surgery was indicated, to do it expeditiously.  The 
assessment noted that a field observation of the appellant 
showed him to have 50 to 70 percent weight bearing on the 
right leg, and the brace was in place.  He was observed in 
the tank driver's seat, and he could exert sufficient force 
on the brakes to stop a tank.  He was to climb in and out of 
the tank slowly.  The assessment remained knee sprain, rather 
than a tear.  There are no subsequent entries related to the 
right knee.

Private medical records and an official Line of Duty 
Investigation note that the appellant was involved in a one-
vehicle accident in July 1992 while en route to an annual 
two-week tour of active duty for training.  The admitting 
hospital records note his sole complaint was low back pain.  
July 1992 lumbosacral and pelvis x-rays showed no 
abnormalities.  Straight leg raising was negative, and there 
were no positive neurological findings.  The attending 
physician, in an August 1992 report, diagnosed a lumbosacral 
strain, recommended a conservative care program, and that the 
appellant's prognosis was good, and he projected the 
appellant could return to duty in September 1992.

The appellant noted on a November 1992 Report of Medical 
History that he had injured his right knee in basic training 
and his back in the July 1992 accident.  The November 1992 
Report Of Medical Examination notes the spine as abnormal, 
but the lower extremities were assessed as normal.

Subsequent to the appellant's continued complaints of low 
back pain, he was referred for a regimen of physical therapy 
at Ft. Belvoir, Virginia.  While he noted at the hearing that 
he started experiencing hip pain shortly after the accident, 
none of the associated medical records note any complaints of 
hip pain.  The January 1993 initial physical therapy 
assessment noted only low back-related complaints.  There 
were no notations or findings related to either the right 
knee or the hips.  The February and March 1993 physical 
therapy records note no right knee or hip complaints or 
findings.  The March 1993 final physical therapy report notes 
the appellant's mobility had improved, pain was relieved 
temporarily, but it was still present.

In April 1993 the appellant was involved in a one-vehicle 
accident.  There is no indication or assertion that he was 
involved in any way with active duty for training or inactive 
duty for training at the time.  On that occasion, he was not 
secured by a shoulder or a lap belt, the vehicle rolled, and 
he was pinned in it.  Records from St. Mary's Hospital note 
complaints of pain of the right upper extremity, back, and 
right hip.  The initial assessment, pending x-rays, was rule 
out intra-abdominal injury and pelvic fracture.  A May 1993 
attending physician's report noted x-rays of the lumbar 
spine, and computed tomography scan of the abdomen and pelvis 
showed those areas were within normal limits.  The diagnostic 
impression was contusion of the back and hip-basically 
myofascial, and rule out early right hip myositis ossificans.

In February 1995, the appellant injured his right lower leg 
while attempting to kick start a four-wheeler.  There is no 
indication his right knee, back, or hip was involved.

Following a March 2005 VA examination the examiner found no 
basis for a clinical diagnosis, as all objective testing was 
normal.  Muscle strength testing was deemed unreliable, which 
also indicated his other subjective complaints, e.g., pain on 
range of motion testing, were unreliable as well.  
Examination of the back yielded a similar result.  The 
examiner noted the appellant complained of pain constantly 
through range of motion testing, but the examiner noted it 
was impossible for the testing to induce increased pain that 
was significant.  The examiner noted there was excessive 
reaction to pain to light palpation of the sacroiliac joints.  
An MRI examination of the lumbar spine showed no 
abnormalities.  The examiner noted all objective tests and 
examinations were normal, and the appellant's subjective 
complaints were unreliable.  Thus, no clinical diagnosis was 
rendered.

With regard to the first evidentiary showing, Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  See 38 U.S.C.A. § 1110.  In the absence of proof 
of present disability there can be no valid claim.  Pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  
Sanchez- Benitez v. West, 13 Vet. App. 282, 285 (1999).

As concerns the right knee, a November 1992 periodic physical 
examination found the lower extremities normal.  This would 
indicate the appellant's right knee episode was an acute and 
transitory matter that resolved without chronic residuals.  
Further, as noted, none of the treatment records related to 
the low back indicated either right knee or hip involvement.  
The probative evidence indicates it was an intervening 
postservice April 1993 motor vehicle accident that was the 
etiology for any hip complaints or symptoms, as well as 
continued low back symptomatology.  There is no competent 
evidence linking a current back, kip or knee disorder to 
service.

Thus, the Board is constrained to find the preponderance of 
the evidence is against the claims.  38 C.F.R. § 3.303.  The 
benefit sought on appeal is denied.  In reaching this 
decision the Board considered the doctrine of reasonable 
doubt.  As the preponderance of the evidence is against the 
Veteran's claims, however, the doctrine is not for 
application.  38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a lumbosacral strain is 
denied.

Entitlement to service connection for a bilateral hip 
disorder is denied.

Entitlement to service connection for a right knee disorder 
is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


